Citation Nr: 9901561	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction prior to October 3, 1997, evaluated prior to that 
date at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to March 
1975 and from May 1975 to July 1977.  This appeal arises from 
a November 1994 rating decision of the Columbia, South 
Carolina, Regional Office (RO).  In this decision, the RO 
determined that the veteran was not entitled to an increased 
evaluation for his service-connected schizophrenia.  His 
psychiatric disability was then rated as 50 percent 
disabling.  The veteran appealed this determination.  

The November 1994 rating also granted a temporary total 
hospitalization rating from May 2, 1994, until the end of 
that month.

By rating decision of December 1997, the veteran was awarded 
a 100 percent disability evaluation for his schizophrenia.  
This award was made effective October 3, 1997.  The veteran 
has continued his appeal for a higher evaluation effective 
prior to October 1997.  

In March 1998, the veteran requested a hearing before a 
member of he Board of Veterans Appeals (Board).  The Board 
sent the veteran a letter in mid-March 1998 that notified him 
of his hearing date in mid-May 1998.  The veteran failed to 
appear for this hearing.  


REMAND

At his hearing on appeal in February 1996, the veteran 
requested that the VA obtain the medical evidence associated 
with the award of his Social Security Administration (SSA) 
disability benefits in 1988.  The RO requested these records 
by letter of August 1997, but no response was received from 
the SSA.  The Court of Veterans Appeals (Court) has ruled on 
the importance of obtaining SSA medical evidence when 
adjudicating VA claims.  Masors v. Derwinski, 2 Vet. App. 181 


(1992).  Therefore, the RO should again request these 
records.  It was also noted by the veteran at his hearing 
that he was currently under treatment for his psychiatric 
disability at his local VA Medical Center.  The Court ruled 
that the VA has a duty to attempt to obtain medical records 
when a claimant places it on notice that such records exist.  
Ivey v. Derwinski, 2 Vet. App. 320 (1992).  

A review of the supplemental statement of the case issued in 
December 1997 indicates that his claim for an increase was 
only evaluated under the criteria for rating schizophrenia 
effective on November 7, 1996.  Since the veteran had filed 
his claim for an increased rating prior to the effective date 
of the new rating criteria at 38 C.F.R. Part 4, Diagnostic 
Code 9205, the RO must evaluate the veterans claim under 
both the old and new criteria.  A determination must be made 
determining which criteria are most favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran 
also must be notified that he is entitled to the highest 
rating applicable under the set of criteria most favorable to 
him.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action.

1.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of all healthcare providers who 
treated his psychiatric disability 
between May 1993 and October 3, 1997.  
After securing the necessary release(s), 
the RO should obtain legible copies of 
all records not already contained in the 
claims folders, to include those from any 
identified VA clinic or medical center.  
Once obtained, all records must be 
associated with the claims folders.

2.  The RO should contact the appropriate 
SSA office and request a copy of the 
decision from 1988 that awarded the 
veteran SSA disability benefits.  
Included 


in this request should be legible copies 
of all underlying medical records used in 
awarding the veteran his disability 
benefit.  This request should also 
include any subsequent SSA decisions 
and/or examination reports.  Any material 
obtained from this request should be 
incorporated into the veterans claims 
file.

3.  The RO should reconsider the issue of 
entitlement to an increased rating for 
the veterans schizophrenic reaction 
prior to October 3, 1997.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond.  In 
doing so, the RO should determine whether 
the prior regulations or the new 
regulations at 38 C.F.R. Part 4, 
Diagnostic Code 9205, are most favorable 
to the veteran.  Both the old and new 
criteria must be cited and discussed in 
the SSOC.  The SSOC should contain a 
discussion of the reasoning employed to 
determine the most favorable rating 
criteria.  Thereafter, if appropriate, 
the case should be returned for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no further action until he is informed.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
